DETAILED ACTION
This office action is a response to an application filed on 06/12/2019 in which claims 1-10 are pending for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102016225180.5, filed on 12/15/2016 which papers have been placed of record in the file.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 08/27/2020 and 06/18/2019 are being considered by the examiner.
Specification
5.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Objections
6.	Claims 2, 3 and 7 objected to because of the following informalities:
Claim 2 recites “the rotor comprises a rotor for a synchronous motor”. There is insufficient antecedent basis for this limitation in the claim. For clarity, it is suggested to change with for example “the rotor comprises [[a]] the rotor for a synchronous motor”.
the rotor for an synchronous motor”.
Claim 7 recites “projections of the filler body projecting radially inward from the inner shell surface of the main body” in lines 9-10, page 5. For clarity and consistency, it is suggested to change with for example “projections of the filler body projecting radially inward from the inner shell surface of the filler body”.
Appropriate corrections are required.
Claim Rejections - 35 USC § 103(AIA )
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1 and 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Horii Pub. No.: US 20140333163 A1 hereinafter ‘163 in view of Kamiyama et al. .
Regarding claim 1, ‘163 discloses a rotor (e.g. see fig. 5: a rotor 15, para. [0030]) for an electric machine (fig. 5: electric machine 100, para. [0029]), the rotor comprising: 
a laminated rotor core (fig. 5: rotor core 17, para. [0029]); 
a filler body (see fig.5 below, filler body or part of rotor core 17 and an end plate 20, para. [0027]) and the laminated rotor core (17); 
a first shaft journal (fig.5: shaft 16 closer to bearing 13 side, para. [0029]) having an air inlet opening (see fig.5 below, air flows into the ventilation apertures 22 from the rear end, para. [0030]); 
a second shaft journal (fig.5: shaft 16 closer to bearing 12 side, para. [0029]) having an air outlet opening (air flows out at the front end near 22, para. [0030]); and 
a ventilation unit (fig.5: blades 23a of a centrifugal fan 23, ventilation apertures 22, para. [0029]); 
wherein the filler body connects the laminated rotor core rotationally conjointly to the first shaft journal and the second shaft journal (fig.5 below, core 17, shaft 16, an end plate 20, para. [0027], note: filler body which is a part of the rotor core and an end plate 20 connect the rotor core 17 to the shaft journals 16); 
the laminated rotor core (17) includes a central axial bore partially filled by the filler body forming an axial cooling channel for cooling air within the central axial bore (fig.5 
the shaft journals (16) drive the ventilation unit (23 and 23a; para. [0029]) and 
rotation of the ventilation unit (23, 23a) draws an air stream in via the air inlet opening, conveys said air stream through the axial cooling channel (22), and discharges said air stream via the air outlet opening (22; note: fig.5 below shows air inlet opening from the rear end and discharges air stream from the front end via the cooling channel 22 as indicated by the arrow, para. [0030]).

    PNG
    media_image1.png
    601
    602
    media_image1.png
    Greyscale

‘163 disclose the limitation of the claim(s) as discussed above, but does not specifically disclose an aluminum die-cast alloy.
‘073 discloses a filler body comprising an aluminum die-cast alloy (figs.1, 2: boss 14, paras. [0018], [0019], para. [0021] indicates the boss 14 is in the form of an aluminum casting, e.g., an aluminum die casting, produced by a manufacturing apparatus. The boss 14 includes a tubular member 28 joined to the rotor core 12) cast onto the laminated rotor 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘163’s invention with the aluminum die-cast alloy as disclosed by ‘073 in order to provide a boss having a simple and economical structure and accurate casting dimensions (paragraph [0006] of ‘073).
Regarding claim 5, ‘163 discloses the rotor as claimed in claim 1, wherein the ventilation unit comprises fan impeller blades (fig.5: blades 23a of a centrifugal fan 23, ventilation apertures 22, para. [0029]) integrated into the shaft journals (16).
Regarding claim 6, ‘163 discloses the rotor as claimed in claim 1, wherein the ventilation unit comprises an axial fan impeller insert (fig.5: blades 23a of a centrifugal fan 23, ventilation apertures 22, para. [0029]) connected rotationally conjointly in positively locking fashion to the filler body (see fig.5 below, filler body or part of rotor core 17 and an end plate 20, paras. [0027], [0029], [0030]) and arranged within the axial cooling channel (fig.5 below shows axial cooling channel e.g. 22 circulates cooling air as indicated by the arrow, para. [0030]).
Regarding claim 7, ‘163 doesn’t explicitly disclose discloses multiple fin-like first projections and second fin-like projections.
‘073 discloses the rotor (fig.1: a rotor 10, para. [0019]) as claimed in claim 1, further comprising multiple fin-like first projections (figs.1, 4: fins 72a, 72b, 72c, para. [0027]) 
wherein the shaft journals (6) are fastened to second fin-like projections (e.g. hole 34 of boss 14, 30 in figs.1, 2, para. [21]) of the filler body (fig.1, 2: boss 14, 30) projecting radially inward from the inner shell surface of the main body (figs.1, 2: para. [0019] indicates an end fixed to an end of the shaft 16 by bolts 20 inserted through collars 18 and threaded into the shaft 16 and para. [0021]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘163’s invention with the multiple fin-like first projections and second fin-like projections as disclosed by ‘073 in order to provide a boss having a simple and economical structure and accurate casting dimensions (paragraph [0006] of ‘073).

Regarding claim 9, ‘163 discloses the rotor as claimed in claim 1, wherein the laminated rotor core (17) is connected to the filler body in positively locking and non-positively locking fashion in the axial direction (see fig.5 below, filler body or part of rotor core 17 and an end plate 20, para. [0027], note: filler body 17 as annotated in drawing fig.1 above and an end plate 20 connected with a shaft 16 that is press-fitted onto the shaft 16 to prevent dislodging the rotor core 17 which is equivalent with positively locking and axially held together filler body 17 as annotated in drawing fig.1 is equivalent with non-positively locking fashion).
2 rejected under 35 U.S.C. 103 as being unpatentable over Horii Pub. No.: US 20140333163 A1 hereinafter ‘163 in view of Kamiyama et al. Pub. No.: US 20110024073 A1 hereinafter ‘073 and further in view of Mellor et al. Pub. No.: US 20040217666 A1 hereinafter ‘666.
Regarding claim 2, ‘163 discloses a synchronous motor in para. [0030], but doesn’t explicitly disclose the rotor comprises a rotor for a synchronous motor; the laminated rotor core includes receiving channels within which permanent magnets are received; and free spaces between the permanent magnets and the receiving channels are filled by the filler body to fix the permanent magnets within the receiving channels.
‘666 discloses the rotor as claimed in claim 1, wherein: 
the rotor comprises a rotor (figs. 1B, 2: rotor 10, para. [0035]) for a synchronous motor (synchronous machine, paras. [0035], [0036], [0018], [0016], [0008]); 
the laminated rotor core (fig. 2: rotor lamination 12, paras. [0035], [0037], [0039]) includes receiving channels (figs. 1B, 2: slot 18, paras. [0035], [0038], [0039]) within which permanent magnets (fig.2: permanent magnet 16, para. [0039]) are received; and 
free spaces (figs.1B, 2: 22) between the permanent magnets (16) and the receiving channels (18) are filled by the filler body (filler 30, paras. [0038], [0039]) to fix the permanent magnets (16) within the receiving channels (18).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘163 and ‘073’s .
11.	Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Horii Pub. No.: US 20140333163 A1 hereinafter ‘163 in view of Kamiyama et al. Pub. No.: US 20110024073 A1 hereinafter ‘073 and further in view of Buttner et al. Pub. No.: US 20120133236 hereinafter ‘236.
Regarding claim 3, ‘163 doesn’t explicitly disclose the rotor comprises a rotor for an asynchronous motor; the rotor furthermore comprises: a first short-circuiting ring comprising an aluminum die-cast alloy cast onto the laminated rotor core; a second short-circuiting ring comprising an aluminum die-cast alloy cast onto the laminated rotor core; and multiple short-circuiting bars comprising an aluminum die-cast alloy cast into axial grooves of an outer shell surface of the laminated rotor core such that the short-circuiting bars are connected in each case to both the first short-circuiting ring and the second short-circuiting ring.
‘236 discloses the rotor as claimed in claim 1, wherein the rotor comprises a rotor (fig.3: a rotor 1) for an asynchronous motor (fig.2: asynchronous machine 2, see abstract); the rotor furthermore comprises: 

a second short-circuiting ring (fig.3: short-circuit ring 6, abstract) comprising an aluminum die-cast alloy (para. [0025]) cast onto the laminated rotor core (5); and 
multiple short-circuiting bars (figs. 1, 2, 5-8, short-circuit bars 3, 11, 12, abstract, paras. [0040], [0041]) comprising an aluminum die-cast alloy (paras. [0025], [0044]) cast into axial grooves (fig.5: grooves 4, 7, abstract, paras. [0043], [0025], [0028]) of an outer shell surface of the laminated rotor core (5, para. [0047]) such that the short-circuiting bars (3, 11, 12) are connected in each case to both the first short-circuiting ring (6) and the second short-circuiting ring (figs.3, 5-8: short-circuit rings 6, rotor core 5, bars 11, 12, grooves 4, 7 paras. [0043], [0047]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘163 and ‘073’s inventions with the asynchronous motor comprises a first short-circuiting ring, a second short-circuiting ring and multiple short-circuiting bars comprising an aluminum die-cast alloy cast into axial grooves as disclosed by ‘236 in order to improve efficiency of the asynchronous machine (see abstract of ‘236)
12.	Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Horii Pub. No.: US 20140333163 A1 hereinafter ‘163 in view of Kamiyama et al. Pub. No.: US .
Regarding claim 4, ‘163 discloses the rotor (15) as claimed in claim 1, wherein: 
the ventilation unit (fig.5: blades 23a of a centrifugal fan 23, ventilation apertures 22, para. [0029]) comprises the axial cooling channel (fig.5 below shows axial cooling channel e.g. 22 circulates cooling air as indicated by the arrow, para. [0030]); and 
a drive shaft (a middle portion of shaft 16) is mounted rotationally conjointly within the first shaft journal (fig.5: shaft 16 closer to bearing 13 side, para. [0029]) and the second shaft journal (fig.5: shaft 16 closer to bearing 12 side, para. [0029]).
‘163 doesn’t explicitly disclose a conveying spiral.
‘835 discloses the rotor (fig.2: rotor 2) as claimed in claim 1, wherein: 
the ventilation unit comprises a conveying spiral (fig.3: a spiral blade 212, para. [0029]) arranged within the axial cooling channel; and 
a drive shaft of the conveying spiral is mounted rotationally conjointly within the first shaft journal and the second shaft journal (e.g. see fig.3: rotating member 21, 211, 212, paras. [0028]- [0030]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘163 and ‘073’s inventions with the conveying spiral as disclosed by ‘835 in order to have the spiral blade .

13.	Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Horii Pub. No.: US 20140333163 A1 hereinafter ‘163 in view of Kamiyama et al. Pub. No.: US 20110024073 A1 hereinafter ‘073 and further in view of Arimatsu et al. Pub. No.: US 20120326555 A1 hereinafter ‘555.
Regarding claim 8, ‘163 discloses the rotor as claimed in claim 1, wherein an inner shell surface of the filler body (see fig.5 below, filler body or part of rotor core 17 and an end plate 20, para. [0027]) comprises a first centering shoulder for the first shaft journal (e.g. a part of end plate 20 connected to the shaft 16) and a second centering shoulder for the second shaft journal.
‘163 doesn’t explicitly disclose a second centering shoulder for the second shaft journal.
‘555 discloses the rotor as claimed in claim 1, wherein an inner shell surface of the filler body comprises a first centering shoulder for the first shaft journal and a second centering shoulder for the second shaft journal (e.g. see fig.8, sleeve 13, a pair of annular members 39 and 41, para. [0072]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘163 and ‘073’s inventions with a second centering shoulder for the second shaft journal as disclosed by .
14.	Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Horii Pub. No.: US 20140333163 A1 hereinafter ‘163 in view of Kamiyama et al. Pub. No.: US 20110024073 A1 hereinafter ‘073 in view of Hisao et al. foreign patent JP2001008413 A hereinafter ‘413 and further in view of Andersson Pub. No.: US 20190214888 A1 hereinafter ‘888.
Regarding claim 10, ‘163 discloses an electric machine (fig. 5: electric machine 100, para. [0029]) for a vehicle, the electric machine comprising: 
a rotor (e.g. see fig. 5: a rotor 15, para. [0030]) with a rotor shaft (fig.5: shaft 16, para. [0029]) mounted in two rolling bearings (bearings 12 and 13, para. [0030]), the rotor comprising: 
a laminated rotor core (fig. 5: rotor core 17, para. [0029]); 
a filler body (see fig.5 below, filler body or part of rotor core 17 and an end plate 20, para. [0027]) and the laminated rotor core (17); 
a first shaft journal (fig.5: shaft 16 closer to bearing 13 side, para. [0029]) having an air inlet opening (see fig.5 below, air flows into the ventilation apertures 22 from the rear end, para. [0030]); 
a second shaft journal (fig.5: shaft 16 closer to bearing 12 side, para. [0029]) having an air outlet opening (air flows out at the front end near 22, para. [0030]); and 

wherein the filler body connects the laminated rotor core rotationally conjointly to the first shaft journal and the second shaft journal (fig.5 below, core 17, shaft 16, an end plate 20, para. [0027], note: filler body which is a part of the rotor core and an end plate 20 connect the rotor core 17 to the shaft journals 16); 
the laminated rotor core (17) includes a central axial bore partially filled by the filler body forming an axial cooling channel for cooling air within the central axial bore (fig.5 below shows axial cooling channel e.g. 22 circulates cooling air as indicated by the arrow, para. [0030]); 
the shaft journals (16) drive the ventilation unit (23 and 23a; para. [0029]); and 
rotation of the ventilation unit (23, 23a) draws an air stream in via the air inlet opening, conveys said air stream through the axial cooling channel (22), and discharges said air stream via the air outlet opening (22; note: fig.5 below shows air inlet opening from the rear end and discharges air stream from the front end via the cooling channel 22 as indicated by the arrow, para. [0030]); 
a stator (fig.5: a stator 1, para. [0024]) having a laminated stator core (fig.5: a stator core 2, para. [0025]) and stator winding (stator coil 4, paras. [0025], [0030]) heads arranged at opposite end sides of the laminated stator core (2); and 

the stator (1) and the housing (10, 7, 11) form, between them, an outer cooling channel (fig.5: cooling air flows into the stator grooves 5 as described by arrows, paras. [0025], [0030]) running along the laminated stator core (1) and the stator winding heads (4) and connecting two opposite end sides of the stator winding heads to one another (figs.2, 4, 5: stator coil 4, winding coils 4a, paras. [0037], [0030], [0026], [0025]); 
the ventilation unit (23, para. [0029]) forms a suction side (fig.5 below) on a first end side of the laminated rotor core (17) and a pressure side (fig.5 below) on a second end side of the laminated rotor core (17), as the rotor shaft (16) rotates, such that air is drawn in on the suction side and conveyed through the axial cooling channel (5) of the rotor (15) and the outer cooling channel (5 see arrows); and the housing (10, 7, 11). 

    PNG
    media_image2.png
    602
    600
    media_image2.png
    Greyscale

‘163 disclose the limitation of the claim(s) as discussed above, but does not specifically disclose an aluminum die-cast alloy; the housing comprises a liquid cooling channel of a circulation cooling circuit, within which a cooling liquid circulates and cools the housing, a vehicle and a laminated stator core.
‘073 discloses a filler body comprising an aluminum die-cast alloy (figs.1, 2: boss 14, paras. [0018], [0019], para. [0021] indicates the boss 14 is in the form of an aluminum 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘163’s invention with the aluminum die-cast alloy as disclosed by ‘073 in order to provide a boss having a simple and economical structure and accurate casting dimensions (paragraph [0006] of ‘073).
‘413 discloses the housing (e.g. see fig.1: housing 5, frame 2, paras. [0016], [0027]) comprises a liquid cooling channel (e.g. internal space of the casing or jacket 11 filled with liquid, paras. [0008], [0012], [0022], [0020], [0017] and abstract) of a circulation cooling circuit (cooling device 15, feed line 16, pump 17, return pipeline 19, para. [0019]), within which a cooling liquid circulates and cools the housing (see abstract indicates cooling the housing 5).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘163 and ‘073’s inventions with the liquid cooling channel of the circulation cooling circuit, within which the cooling liquid circulates and cools the housing as disclosed by ‘413 in order to improve cooling efficiency (paragraph [0014] of ‘413).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘163, ‘073 and ‘413’s inventions with the vehicle and the laminated stator core as disclosed by ‘888 in order to avoid molten copper, steel and flames to be blown onto the gearbox or other components in the bogie of the vehicle during arcing in the stator winding (paragraph [0009] of ‘888). 
Conclusion
15.	The prior art made of record (see attached PTO-892, H-K) and not relied upon is considered pertinent to applicant's disclosure.
Matsui et al. Pub. No.: US 20100264760 discloses electric rotating machine with for vehicle with cooling in the housing.
CONTACT INFORMATION
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z KYAW whose telephone number is (571)270-5391.  The examiner can normally be reached on M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HTET Z KYAW/Examiner, Art Unit 2837                                                                                                                                                                                                        3/15/2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837